Parker, J.
 The court’s charge contained an instruction on the inference of guilt arising from possession of recently stolen *46property. In this connection the court failed to require the jury to find from the evidence and beyond a reasonable doubt that the watches found on defendant’s person and the clocks and other property found in his residence were the same watches, clocks and property stolen from the premises of Kinston Building Supply Company. The inference of guilt arising from the possession of recently stolen property does not apply until the identity of the property is established. State v. Jackson, 274 N.C. 594, 164 S.E. 2d 369.
While there was ample evidence in this case from which the jury could have found the identity of the property involved, for the failure of the judge to require the State to carry the burden of showing the identity of the stolen property, the defendant is entitled to a
New trial.
Campbell and Vaughn, JJ., concur.